OPINION — AG — QUESTION: "WOULD IT BE POSSIBLE FOR THE GOVERNOR OF OKLAHOMA TO DESIGNATE SOMEONE WITH AUTHORITY TO CERTIFY THIS EMERGENCY IN CASE THE GOVERNOR WAS NOT IN THE STATE OF OKLAHOMA?" — THERE IS NOT AUTHORITY. QUESTION: "THE HIGHWAY DEPARTMENT (DEPARTMENT OF TRANSPORTATION) EXCEEDS THE $1,500.00 EMERGENCY PURCHASE IN AGENCY PURCHASE QUITE OFTEN IN REPAIRING HEAVY EQUIPMENT IN ORDER TO PUT SAME BACK IN SERVICE WHERE THEY HAVE A CREQ OF EMPLOYEES AND ARE UNABLE TO PROCEED UNTIL SUCH EQUIPMENT IS REPAIRED. CAN THIS TYPE OF PURCHASE EXCEED THE $1,500.00 AND BE LEGALLY HANDLED WITHOUT COMPETITIVE BIDS?" — (CENTRAL PURCHASING ACT) — NEGATIVE  CITE: 62 O.S. 1961 41.16 [62-41.16],  74 O.S. 1961 85.4 [74-85.4] 62 O.S. 1961 41.16 [62-41.16], 74 O.S. 1961 85.7 [74-85.7] FILENAME: m0010407 JOHN N. HAPPY CAMP STATE BOARD OF PUBLIC AFFAIRS ATTORNEY GENERAL OF OKLAHOMA — OPINION AUGUST 3, 1967 OPINION — AG — QUESTION: "WOULD IT BE POSSIBLE FOR THE GOVERNOR OF OKLAHOMA TO DESIGNATE SOMEONE WITH AUTHORITY TO CERTIFY THIS EMERGENCY IN CASE THE GOVERNOR WAS NOT IN THE STATE OF OKLAHOMA?" — THERE IS NOT AUTHORITY. QUESTION: "THE HIGHWAY DEPARTMENT (DEPARTMENT OF TRANSPORTATION) EXCEEDS THE $1,500.00 EMERGENCY PURCHASE IN AGENCY PURCHASE QUITE OFTEN IN REPAIRING HEAVY EQUIPMENT IN ORDER TO PUT SAME BACK IN SERVICE WHERE THEY HAVE A CREQ OF EMPLOYEES AND ARE UNABLE TO PROCEED UNTIL SUCH EQUIPMENT IS REPAIRED. CAN THIS TYPE OF PURCHASE EXCEED THE $1,500.00 AND BE LEGALLY HANDLED WITHOUT COMPETITIVE BIDS?" — (CENTRAL PURCHASING ACT) — NEGATIVE  CITE: 62 O.S. 1961 41.16 [62-41.16],  74 O.S. 1961 85.4 [74-85.4] 62 O.S. 1961 41.16 [62-41.16], 74 O.S. 1961 85.7 [74-85.7]